     Case 2:21-cv-00964-RFB-NJK Document 11 Filed 06/14/21 Page 1 of 2


 1   SAO
     BYRON E. THOMAS, ESQ. (NBN 8906)
 2   E-mail: byronthomaslaw@gmail.com
     LAW OFFICES OF BYRON THOMAS
 3   3275 S. Jones Blvd, Ste 104
     Las Vegas, Nevada 89146
 4   Telephone: 702 747-3103
      Attorneys for Defendants
 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF, NEVADA

 8                                     Case No 2:21-cv-00964-RFB-NJK
     HILLCREST INVESTMENTS, LTD., a
 9   Canadian    Corporation; AMERGOSA STIPULATION TO EXTEND DEADLINE
     ENTERPRISE, LLC.,                  TO FILE RESPONSE TO MOTION TO
10              Plaintiffs,                             DISMISS
                                                  (FIRST REQUEST)
11   vs.
12
     AMERICAN BORATE COMPANY a foreign
13   corporation; AMERICAN BORATE COMPANY
     OF TEXAS a foreign corporation, STATE
14   ENGINEER, STATE OF NEVADA,
     DEPARTMENT OF CONSERVATION AND
15   NATURAL RESOURCES, DIVISION OF
16   WATER RESOURCES, A Nevada Political
     Subdivision; RAMM Corporation, a Nevada
17   Corporation; UNITED STATES FISH AND
     WILD SERVICE a division of the UNITED
18   STATES; NATIONAL PARK SERVICE, a
     division of the UNITED STATES; and DOES I-
19
     V, ROES VI-X,
20
                     Defendants.
21

22
            COMES NOW, Plaintiffs and Defendant, Adam Sullivan, P.E., in his capacity as Acting
23
     Nevada State Engineer, Department of Conservation and Natural Resources, Division of Water
24
     Resources (hereafter “Nevada State Engineer”) by and through their respective attorneys of record
25
     hereby stipulate and agree as follows:
26
     ///
27
     ///
28
     Case 2:21-cv-00964-RFB-NJK Document 11 Filed 06/14/21 Page 2 of 2


 1
             On May 26, 2021, the Nevada State Engineer filed a Motion to Dismiss (“Motion”). See
 2
     (ECF No. 5). Plaintiff’s response to the Motion was originally due on June 9, 2021. The parties
 3
     agreed to extend the response deadline to June 14, 2021,             to accommodate workload and
 4
     scheduling conflicts for Plaintiff’s counsel. This is the parties’ first request..
 5

 6
     AARON D. FORD                                                       LAW OFFICES OF BYRON
 7   Attorney General                                                    THOMAS

 8

 9   /s/ James N. Bolotin Esq.                                           /s/ Byron E. Thomas, Esq.
10   James N. Bolotin, Esq.                                              Byron E. Thomas, Esq.
     Senior Deputy Attorney General                                      Bar # 8906
11   Bar # 13829                                                         3275 S. Jones Blvd. Ste. 104
     100 North Carson Street Carson                                      Las Vegas, NV 89146
12   City, Nevada 89701-4717
     T: (775) 684-1231
13   Attorneys for Defendant Nevada                                      Attorney for Plaintiffs
     State Engineer
14

15

16
                                                             IT IS SO ORDERED.
17

18                                                        _______________________________
                                                            DISTRICT COURT JUDGE
19

20

21
                                                       DATED this 14th day of June, 2021.
22

23

24

25

26

27

28
